USCA4 Appeal: 17-4600     Doc: 100         Filed: 09/15/2022     Pg: 1 of 5




                                           UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 17-4599


        UNITED STATES OF AMERICA,

                            Petitioner - Appellee,

                     v.

        REGINALD DAUSHAWN EARL TATE, a/k/a Shawn, a/k/a Booman,

                            Defendant - Appellant.




                                              No. 17-4600


        UNITED STATES OF AMERICA,

                            Petitioner - Appellee,

                     v.

        REGINALD DAUSHAWN EARL TATE, a/k/a Shawn, a/k/a Booman,

                            Defendant - Appellant.



        Appeals from the United States District Court for the Western District of North Carolina,
        at Charlotte. Max O. Cogburn, Jr., District Judge. (3:16-cr-00074-MOC-DSC-1; 3:10-cr-
        00180-MOC-1)


        Submitted: September 12, 2022                              Decided: September 15, 2022
USCA4 Appeal: 17-4600      Doc: 100         Filed: 09/15/2022     Pg: 2 of 5




        Before DIAZ and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        No. 17-4599, dismissed in part and affirmed in part; No. 17-4600, affirmed by unpublished
        per curiam opinion.


        ON BRIEF: Charles R. Brewer, Asheville, North Carolina, for Appellant. Dena J. King,
        United States Attorney, Anthony J. Enright, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 17-4600      Doc: 100         Filed: 09/15/2022      Pg: 3 of 5




        PER CURIAM:

               In these consolidated cases, Reginald Daushawn Earl Tate appeals from the criminal

        judgment imposed after he pled guilty, pursuant to a plea agreement, to three counts of

        conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951, and one count

        of brandishing a firearm during a crime of violence and aiding and abetting, in violation of

        18 U.S.C. § 924(c)(1)(A)(ii), and was sentenced to 181 months in prison (Appeal No. 17-

        4599). Tate also appeals from the judgment imposed after he was found guilty of and

        sentenced to six months in prison for violating the terms of his previously imposed

        supervised release (Appeal No. 17-4600).

               Tate raises several arguments on appeal, including asserting that: (1) the sentence

        imposed on his § 924(c) conviction is invalid because he only plead guilty to conspiracy to

        commit Hobbs Act robbery; (2) the district court violated his due process rights when it

        sentenced him on what Tate classifies as “non-existent” supervised release violations; and

        (3) counsel rendered ineffective assistance during the district court proceedings. The

        Government has responded, invoking the appellate waiver in Tate’s plea agreement. After

        considering the parties’ arguments, we dismiss in part and affirm in part in Appeal No. 17-

        4599, and affirm in Appeal No. 17-4600.

               We first find that Tate’s challenges to his convictions and sentence in Appeal No.

        17-4599 are barred by the appellate waiver. Notably, the record establishes that Tate

        knowingly and intelligently waived his right to appeal his convictions and sentence; the

        language of the appellate waiver and plea agreement is clear and unmistakable and Tate

        acknowledged his familiarity with and understanding of the waiver at his Fed. R. Crim. P.

                                                     3
USCA4 Appeal: 17-4600      Doc: 100          Filed: 09/15/2022     Pg: 4 of 5




        11 hearing. Accordingly, we must enforce the appellate waiver’s terms and dismiss Appeal

        No. 17-4599, in part. See United States v. Blick, 408 F.3d 162, 168-70 (4th Cir. 2005).

               We nonetheless find that Tate’s ineffective assistance of counsel claims, which

        challenge both appealed-from judgments and are not barred by the appellate waiver in

        Appeal No. 17-4599, are not cognizable on appeal. Ineffective assistance of counsel claims

        are not generally cognizable on direct appeal unless ineffective assistance “conclusively

        appears” on the record. See United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

        To establish an ineffective assistance of counsel claim, a defendant must show that his

        counsel erred and then prove that, but for counsel’s error, the outcome of his proceedings

        would have been different. See Strickland v. Washington, 466 U.S. 668, 694 (1984).

        Having considered Tate’s arguments in conjunction with the record on appeal, we conclude

        that ineffective assistance does not conclusively appear on the record. Tate’s ineffective

        assistance of counsel claims should therefore be raised, if at all, in a 28 U.S.C. § 2255

        motion. See United States v. Jordan, 952 F.3d 160, 163 n.1 (4th Cir. 2020).

               Also not barred by the appellate waiver is Tate’s argument pertaining to the validity

        of his supervised release sentence in Appeal No. 17-4600. We nonetheless find Tate’s

        argument to be meritless. Namely, Tate asserts that the sentence the district court imposed

        after it revoked his supervised release violates his due process rights. Tate offers no legal

        or factual support for this argument, however. And, contrary to Tate’s assertion, the March

        10, 2016, addendum to the revocation petition—which was filed in the district court

        proceedings in which the supervised release was imposed—clearly contains the violations

        Tate claims were “non-existent.” Moreover, Tate agreed to the factual basis supporting the

                                                     4
USCA4 Appeal: 17-4600      Doc: 100         Filed: 09/15/2022     Pg: 5 of 5




        violations at his Rule 11 hearing, the undisputed portions of Tate’s presentence report

        establish that he committed the violations underlying the now-disputed charges, and

        counsel unequivocally informed the sentencing court that Tate admitted the “non-existent”

        violations. We therefore affirm the district court’s judgment in Appeal No. 17-4600.

               Based on the foregoing, we dismiss in part and affirm in part in Appeal No. 17-

        4599, and affirm in Appeal No. 17-4600. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                 No. 17-4599, DISMISSED IN PART AND AFFIRMED IN PART;
                                                                 No. 17-4600 , AFFIRMED




                                                    5